DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, the limitation “the level of the bypass capacitance” should be changed to --[[the]] a level of the bypass capacitance--, for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bramel et al. (US 2003/0086630 A1) in view of Mizukami et al. (US 2011/0043071 A1) and Reed et al. (US 2016/0329780 A1).
RE claim 1, Bramel teaches a device for reducing harmful bearing voltages in an electrical machine 100 (Fig.2) fed by a DC link voltage of a DC link (see ¶ 3 and 20 for machine is a DC machine), said electrical machine 100 comprising a stator 113, which has windings 128, a rotor 129 and a motor shaft 110, wherein furthermore a rotor-side bearing 136a and a stator-side bearing 136e are each insulated from the ground (GND) (via insulating ring 210, see Figs.2, 4 and ¶ 28).
Bramel does not teach:
the stator winding is insulated from the ground (GND),
the rotor and the stator are electrically connected to each other by means of a bypass capacitance (Cshunt) having a predefined capacitance, wherein the bypass capacitance (Cshunt) is implemented by introducing a bypass capacitor Cshunt between the rotor and the stator.

RE (i) above, Mizukami teaches a stator which has windings and is insulated from ground (¶ 95), it is possible to provide an electric machinery including an electric motor which prevents the occurrence of electrolytic corrosion in the bearing (¶ 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed by having a stator which has windings and is insulated from ground, as taught by Mizukami, for the same reasons as discussed above.

RE (ii) above, Reed teaches the rotor 15 and the stator 25 are electrically connected to each other by means of a bypass capacitance (Cshunt) having a predefined capacitance, wherein the bypass capacitance (Cshunt) is implemented by introducing a bypass capacitor Cshunt between the rotor 15 and the stator 25 (¶ 31 and Fig.8), such that the bearing voltage can also be reduced, preventing damaging electric arcs from occurring through the grease inside the bearing. This same voltage reduction mechanism also reduces electromagnetic interference (¶ 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bramel in view of Mizukami by having  rotor and the stator are electrically connected to each other by means of a bypass capacitance having a predefined capacitance, wherein the bypass capacitance is implemented by introducing a bypass capacitor between the rotor and the stator, as taught by Reed, for the same reasons as discussed above.

RE claim 3/1, as discussed above, Reed further teaches the bypass capacitance (CBypass) is implemented by introducing a dielectric between the rotor and the stator (see ¶ 36 for media such as “air” is in gap between stator and rotor disk. It is noted that air has dielectric property as evidenced by extrinsic evidence ¶ 26 of Heidler US 2017/0346360 A1).

RE claim 4/1, as discussed above, Reed further teaches implementation of the bypass capacitance (CBypass) is accomplished by means of discretely constructed capacitors (210, 220) (Fig.7 and ¶ 29).

Allowable Subject Matter
Claims 2 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, the level of the bypass capacitance (CBypass) corresponds to a multiple of the bearing capacitance.
RE claim 5/1, the prior-art does not teach, inter alia, the bypass capacitor is electrically connected to the motor shaft via slip rings or brushes.
RE claim 6/1, the prior-art does not teach a Y capacitor with sufficient insulation strength is connected to one side of a stator core of the stator and a shaft contact ring or shaft capacitor is connected to the other side of the stator core of the stator.
Claims 7 is allowable for its dependency on claim 6.
RE claim 8/1, the prior-art does not teach a method of configuring the capacitance of a bypass capacitor in a device according to claim 1, in which the common-mode voltage U.sub.CM is applied, having the following steps: a) varying the bypass capacitance (CBypass) starting from a lower capacitance to a capacitance increased relative thereto; b) identifying the BVR ratio of the common-mode voltage U.sub.CM applied to the voltage at the bearing both for the rotor-side bearing LAR and for the stator-side bearing LAS c) determining that value of the bypass capacitance (CBypass) at which the BVR ratio exceeds a predetermined setpoint, the capacitance corresponding thereto being selected and used as a bypass capacitance (CBypass) for the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834